Title: To Thomas Jefferson from James Monroe, 30 May 1802
From: Monroe, James
To: Jefferson, Thomas


            Dear SirRichmond May 30. 1802
            I annex a note of persons qualified for the office of comrs. under the bankrupt law, for the places to wh. they are affixed. It is thought it will be better to appoint comrs. at Petersbg. separately from those at this place. Of Norfolk I can say nothing as yet, but expect to be able to do it in a few days. I was requested by Colo. Lambert sometime since to give him a letter to you wh. I did to day. I informed him at the time I gave it him, that I shod. send in other names (without mentioning at whose request) observing to do justice to the pretentions of every one. He is neither Lawyer nor merchant. Sincerely I am yr. friend
            Jas. Monroe
            
              It is possible that George Hay may act; of this I know nothing but will have him sounded & write you by the next post
              
                
                  Richmond
                  
                
                
                  William Duvall. Lawyer.
                  Richmd.
                
                
                  George W. Smith — L.
                  R.
                
                
                  Benjamin Hatcher Mercht.
                  Manchester
                
                
                  Jacob I. Cohen, late mercht.,
                  R. a jew & foreigr. but very worthy character—
                
                
                  Joseph Gallego, mercht.
                  R. foregnr. but also very respectable
                
                
                  Micajah Davis, quaker Mercht.
                  R. in the comn. line
                
                
                  Saml. Pleasants, printer
                  R.
                
                
                  James Lowndes, quaker, Either of the five last named will supply the fourth place— Petersburg—
                  R.
                
                
                  Archibald Thweatt
                  Lawyer
                
                
                  Thos. Bolling Robertson.
                  L
                
                
                  John McRae
                  Merch:
                
                
                  Thomas Burchett—
                  merch:
                
              
            
          